Name: Commission Decision authorizing Special Tariff No 209, Series B, of the Italian State Railways
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1962-05-17

 Avis juridique important|31962D0517(01)Commission Decision authorizing Special Tariff No 209, Series B, of the Italian State Railways Official Journal 038 , 17/05/1962 P. 1232 Danish special edition: Series II Volume IV P. 0006 English special edition: Series II Volume IV P. 0006 ++++COMMISSION DECISION AUTHORIZING SPECIAL TARIFF N 209 , SERIES B , OF THE ITALIAN STATE RAILWAYS ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 80 THEREOF ; HAVING REGARD TO THE PROTOCOL ON ITALY ANNEXED TO THE SAID TREATY ; HAVING REGARD TO TARIFF N 209 , SERIES B , OF THE ITALIAN RAILWAYS ( FS ) IN ITS CURRENT VERSION , AS LAID DOWN IN DECRETO DI LEGGE N 9 OF 25 JANUARY 1940 , PROMULGATED AS LAW N 674 OF 13 MAY 1940 , CONCERNING POWERS IN RESPECT OF THE INTRODUCTION , AMENDMENT AND DISCONTINUANCE OF GOODS RATES ON THE FS , AND IN SUBSEQUENT DECREES ENACTED UNDER THAT LAW ; HAVING REGARD TO THE VIEWS OF THE MEMBER STATES CONCERNED AS EXPRESSED WHEN THEY WERE CONSULTED BY THE COMMISSION IN BRUSSELS ON 13 NOVEMBER 1961 IN ACCORDANCE WITH ARTICLE 80 ( 2 ) ; I WHEREAS SPECIAL TARIFF N 209 , SERIES B , OF THE ITALIAN STATE RAILWAYS ( FS ) APPLIES TO THE CARRIAGE OF SMALL WOODEN BOARDS FOR USE IN THE MANUFACTURE OF PACKING-CASES , FROM AND TO ALL STATIONS ON OR TO THE SOUTH OF THE ITALIAN RAILWAY ROME-PESCARA LINE ; WHEREAS THE TARIFF OPERATES TO THE ADVANTAGE OF ALL CONSIGNORS AND CONSIGNEES OF SMALL WOODEN BOARDS WITHIN THAT REGION ; WHEREAS THE BOARDS ARE BOTH PRODUCED AND USED IN THE UNDER-DEVELOPED AREAS OF SOUTHERN ITALY ; WHEREAS THE REDUCTIONS GIVEN VARY FROM 18 % TO 22 % AS COMPARED WITH THE GENERAL TARIFF ; WHEREAS THE VOLUME OF GOODS CARRIED BY THE FS UNDER THIS TARIFF IN THE FINANCIAL YEAR 1960/61 AMOUNTED TO 9 629 METRIC TONS AND 3 * 3 MILLION METRIC TONS / KM ; WHEREAS THE FS RECEIVE COMPENSATION OUT OF STATE FUNDS EQUAL TO A SUBSTANTIAL PROPORTION OF THE LOSS IN REVENUE ARISING FROM THE OPERATION OF THE SAID TARIFF ; II WHEREAS , WITHOUT PREJUDICE TO THE APPLICABILITY TO TARIFF N 209 , SERIES B , OF ARTICLE 80 , THE ITALIAN GOVERNMENT HAS SUBMITTED , IN ACCORDANCE WITH THAT ARTICLE _ IN CASE THE COMMISSION SHOULD CONSIDER IT TO BE APPLICABLE _ AN APPLICATION FOR AUTHORIZATION TO RETAIN IN OPERATION FS SPECIAL TARIFF N 209 , SERIES B ; WHEREAS THE TARIFF APPLIES TO THE CARRIAGE OF GOODS WITHIN THE COMMUNITY , WHICH INCLUDES A MEMBER STATE'S DOMESTIC TRAFFIC ; WHEREAS THE TARIFF MUST BE REGARDED AS A STATE-IMPOSED MEASURE WITHIN THE MEANING OF ARTICLE 80 ( 1 ) , SINCE IT IS LAID DOWN BY NATIONAL LAWS AND REGULATIONS ; WHEREAS THE TARIFF CONSTITUTES SUPPORT FOR AGRICULTURE IN SOUTHERN ITALY CORRESPONDING TO THE OBJECTIVELY MEASURABLE DIFFERENCE BETWEEN RATES UNDER THE GENERAL TARIFF AND THOSE UNDER SPECIAL TARIFF N 209 , SERIES B ; WHEREAS THIS SUPPORT IS GIVEN TO SPECIFIC INDUSTRIES , NAMELY AGRICULTURAL AND FORESTRY UNDERTAKINGS SITUATED ON OR TO THE SOUTH OF THE ROME-PESCARA LINE ; WHEREAS , BEARING IN MIND THE OBJECT OF ARTICLE 80 , AGRICULTURE AND FORESTRY MUST BE REGARDED AS BEING INDUSTRIES WITHIN THE MEANING OF PARAGRAPH 1 OF THAT ARTICLE ; WHEREAS IN CONSEQUENCE TARIFF N 209 , SERIES B , COMES WITHIN THE SCOPE OF ARTICLE 80 ( 1 ) ; WHEREAS IT IS NOT EVEN CLAIMED THAT TARIFF N 209 , SERIES B , IS A TARIFF FIXED TO MEET COMPETITION WITHIN THE MEANING OF ARTICLE 80 ( 3 ) ; WHEREAS IT IS THEREFORE FOR THE COMMISSION TO DECIDE , IN ACCORDANCE WITH ARTICLE 80 ( 2 ) , ON THE APPLICATION SUBMITTED BY THE ITALIAN GOVERNMENT FOR AUTHORIZATION , IN SO FAR AS THIS MAY BE REQUIRED , TO RETAIN IN OPERATION TARIFF N 209 , SERIES B ; III WHEREAS THE ITALIAN GOVERNMENT PUTS FORWARD THE FOLLOWING ARGUMENTS IN SUPPORT OF ITS APPLICATION ; TARIFF N 209 , SERIES B , IS DIRECTLY RELATED TO FS SPECIAL TARIFF N 201 , AND IS SIMILARLY AN INDISPENSABLE MEASURE FOR THE DEVELOPMENT OF SOUTHERN ITALIAN AGRICULTURE , WHICH REQUIRES SUPPORT ; SINCE THE PRODUCT IN QUESTION IS HIGHLY COST-SENSITIVE , THE INCREASE IN TRANSPORT CHARGES IF THE TARIFF WERE DISCONTINUED WOULD PROBABLY MAKE IT IMPOSSIBLE TO MAINTAIN THE PRESENT VOLUME OF TRANSPORT ; ANY REDUCTION IN TRANSPORT CAPACITY WOULD AFFECT PRIMARILY THE PRODUCERS OF THESE BOARDS AND THE PACKING-CASE MANUFACTURERS , WHO ARE AMONG THE ECONOMICALLY WEAKEST CLASSES IN THE ECONOMY OF SOUTHERN ITALY ; THIS TARIFF , TOGETHER WITH OTHER SPECIAL TARIFFS AND A WHOLE SERIES OF MEASURES IN WIDELY VARYING SPHERES , CONTRIBUTES TO THE DEVELOPMENT OF THE UNDERDEVELOPED REGIONS OF ITALY ; THE AIM IS , THROUGH MODERNIZATION OF AGRICULTURE IN THESE AREAS , TOGETHER WITH PROGRESSIVE INDUSTRIALIZATION , TO RAISE THE STANDARD OF LIVING TO THE AVERAGE OBTAINING IN WESTERN EUROPE ; THIS IS NOT MERELY AN ECONOMIC TASK BUT ALSO A SOCIAL TASK OF THE UTMOST IMPORTANCE , THE POLITICAL ASPECTS OF WHICH SHOULD NOT BE OVERLOOKED ; TO ABOLISH OR AMEND THE TARIFF IS NOT AT PRESENT POSSIBLE , SINCE IT IS INDISSOLUBLY BOUND UP WITH THE OTHER MEASURES IN A CAREFULLY THOUGHT-OUT SYSTEM OF MUTUALLY COMPLEMENTARY AND INTERACTING AIDS ; THE ATTAINMENT OF THESE OBJECTIVES WOULD BE JEOPARDIZED IF THE ITALIAN GOVERNMENT WERE PREVENTED FROM EMPLOYING ALL MEANS HITHERTO AT ITS DISPOSAL TO RESOLVE THE PROBLEM IN A FIELD WHERE THE SUCCESS OF SUCH MEANS CAN BE ENSURED ONLY BY THEIR COORDINATED AND SIMULTANEOUS APPLICATION ; IV WHEREAS IN EXAMINING TARIFF N 209 , SERIES B , AS REQUIRED BY ARTICLE 80 ( 2 ) , THE COMMISSION MUST TAKE ACCOUNT BOTH OF THE CONSIDERATIONS EXPRESSLY SET OUT IN THAT PROVISION AND ALSO OF THE GENERAL OBJECTIVES STATED IN ARTICLES 2 AND 3 OF THE TREATY , AS INTERPRETED IN THE LIGHT OF THE PREAMBLE THERETO , AND ALSO , IN THIS INSTANCE , OF THE PROVISIONS OF THE PROTOCOL ON ITALY ; WHEREAS IT IS CLEAR FROM THESE TEXTS THAT HARMONIOUS ECONOMIC DEVELOPMENT IN THE COMMUNITY AS A WHOLE ENTAILS A REDUCTION BOTH IN THE DISPARITIES BETWEEN ITS VARIOUS REGIONS AND IN THE RELATIVE BACKWARDNESS OF THE LESS FAVOURED REGIONS , OF WHICH SOUTHERN ITALY IS ONE , AND THAT IT IS FOR THE COMMUNITY'S INSTITUTIONS TO EMPLOY THE MEANS AND PROCEDURES AT ITS DISPOSAL UNDER THE TREATY TO FACILITATE THE ITALIAN GOVERNMENT'S IMPLEMENTATION OF ITS TEN-YEAR PLAN FOR ECONOMIC EXPANSION DIRECTED INTER ALIA AT THAT REGION ; WHEREAS THE COMMISSION SHOULD HAVE THESE CONSIDERATIONS IN MIND WHEN EXAMINING TRANSPORT RATES AND CONDITIONS TO WHICH ARTICLE 80 ( 1 ) APPLIES , SINCE PARAGRAPH 2 OF THAT ARTICLE REQUIRES IT TO TAKE ACCOUNT IN PARTICULAR OF THE REQUIREMENTS OF AN APPROPRIATE REGIONAL ECONOMIC POLICY AND OF THE NEEDS OF UNDERDEVELOPED AREAS ; WHEREAS INVESTIGATION SHOWS THAT THE AREA TO WHICH TARIFF N 209 , SERIES B , APPLIES FALLS WITHIN THE UNDERDEVELOPED AREAS OF SOUTHERN ITALY COVERED BY THE CASSA DEL MEZZOGIORNO PROGRAMME FOR ECONOMIC EXPANSION , DEVELOPMENT OF EMPLOYMENT OPPORTUNITIES AND IMPROVEMENT OF LIVING STANDARDS ; WHEREAS THE IMPORTANCE OF AGRICULTURAL PRODUCTION TO THE IMPLEMENTATION OF THIS PROGRAMME IS NOT DISPUTED ; WHEREAS , BEARING IN MIND THE GEOGRAPHICALLY REMOTE SITUATION OF SOUTHERN ITALY IT IS REASONABLE THAT THE AID NECESSARY TO THAT REGION SHOULD COVER THE CARRIAGE OF GOODS AND HENCE TARIFF N 209 , SERIES B , APPEARS TO BE A FORM OF SUPPORT APPROPRIATE TO THE OBJECTIVES IN VIEW ; WHEREAS TARIFF N 209 , SERIES B , AS NOW IN FORCE HAS NOT BEEN SHOWN TO AFFECT COMPETITION AS REGARDS THE PRODUCTS CONCERNED IN A MANNER NOT JUSTIFIED BY THE NEEDS OF THE UNDERDEVELOPED AREA IN QUESTION ; WHEREAS THERE IS NO EVIDENCE FROM THE EXAMINATION CARRIED OUT IN ACCORDANCE WITH ARTICLE 80 ( 2 ) THAT SPECIAL TARIFF N 209 , SERIES B , HAS ANY DELETERIOUS EFFECTS ON COMPETITION BETWEEN THE DIFFERENT MODES OF TRANSPORT WITHIN THE MEANING OF THAT PROVISION ; WHEREAS FOR THE FOREGOING REASONS THE CONTINUED APPLICATION OF TARIFF N 209 , SERIES B , MAY BE AUTHORIZED ; WHEREAS , WHILE GRANTING AUTHORIZATION FOR AN INDETERMINATE PERIOD , THE COMMISSION RETAINS THE POWER TO AMEND OR REVOKE SUCH AUTHORIZATION IF IT FINDS , OF ITS OWN ACCORD OR AT THE REQUEST OF A MEMBER STATE , THAT AUTHORIZATION IS NO LONGER JUSTIFIED , HAS ADOPTED THIS DECISION : ARTICLE 1 APPLICATION OF THE ITALIAN STATE RAILWAYS SPECIAL TARIFF N 209 , SERIES B , AS IN FORCE ON 13 NOVEMBER 1961 , IS HEREBY AUTHORIZED WITH EFFECT FROM 1 JANUARY 1962 . ARTICLE 2 THIS DECISION MAY BE AMENDED OR REPEALED IF THE COMMISSION , ACTING OF ITS OWN ACCORD OR AT THE REQUEST OF A MEMBER STATE , FINDS THAT IT IS NO LONGER JUSTIFIED . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE REPUBLIC OF ITALY . DONE AT BRUSSELS , 16 FEBRUARY 1962 . FOR THE COMMISSION THE PRESIDENT W . HALLSTEIN